Citation Nr: 0726416	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder 
not otherwise specified (also claimed as panic and 
depression). 

3.  Entitlement to service connection for residuals of right 
knee injury. 

4.  Entitlement to service connection for migraine headaches. 

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
Grave's disease.

6.  Entitlement to service connection for Grave's disease as 
a qualifying chronic disability under 38 C.F.R. § 3.317.


7.  Entitlement to service connection for chronic fatigue 
syndrome as a qualifying chronic disability under 38 C.F.R. § 
3.317.

8.  Entitlement to service connection for polyarthralgia as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 

9.  Entitlement to service connection for fibromyalgia as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for sinusitis, 
rhinitis as a qualifying chronic disability under 38 C.F.R. § 
3.317. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 21, 1990 to June 
28, 1990 and from September 12, 1990 to May 5, 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision.  In February 2007, 
the veteran appeared in a video conference hearing before the 
undersigned. 

While the RO reopened the claim for service connection for 
Grave's disease, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).

The issue of service connection for polyarthralgia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At his February 2007 hearing, prior to the promulgation 
of a decision in the appeal, the veteran requested to 
withdrawal his claim for service connection for PTSD.

2.  At his February 2007 hearing, prior to the promulgation 
of a decision in the appeal, the veteran requested to 
withdrawal his claim for service connection for an anxiety 
disorder.  

3.  At his February 2007 hearing, prior to the promulgation 
of a decision in the appeal, the veteran requested to 
withdrawal his claim for service connection for residuals of 
right knee injury. 

4.  At his February 2007 hearing, prior to the promulgation 
of a decision in the appeal, the veteran requested to 
withdrawal his claim for service connection for migraine 
headaches.   

5.  In a rating decision dated in September 1993, the RO 
denied service connection for Grave's disease and notified 
the veteran.  The veteran did not appeal this decision within 
one year of being notified.    

6.  The veteran served in the Southwest Asia Theater of 
operations from November 1990 to April 1991.

7.  Grave's disease was not present in service and is not 
otherwise related to service.   

8.  The veteran does not have chronic fatigue syndrome 
related to service. 

9.  The veteran does not have not have fibromyalgia related 
to service.  

10.  Sinusitis/rhinitis was not present in service and is not 
otherwise related to service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for service connection for PTSD 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for service connection for an 
anxiety disorder have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).
  
3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for service connection for 
residuals of right knee injury have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the claim for service connection for 
migraine headaches have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

5.  The September 1993 rating action denying service 
connection for Grave's disease is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2006).

6.  New and material evidence has been submitted to reopen 
the veteran's claim for entitlement to service connection for 
Grave's disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

7.  The criteria for service connection for Grave's disease 
including as attributable to an undiagnosed illness have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2006).

8.  The criteria for service connection for chronic fatigue 
syndrome including as attributable to an undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2006).

9.  The criteria for service connection for fibromyalgia 
including as attributable to an undiagnosed illness have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2006).

10.  The criteria for service connection for 
sinusitis/rhinitis including as attributable to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2003 and 
June 2005.  The RO specifically informed the veteran of the 
evidence required to substantiate her claims, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, that she should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on her behalf, and to submit any evidence in 
her possession pertaining to his claims.  She was also 
notified of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) in a March 2006 letter.  

Regarding the veteran's request to reopen a claim of Grave's 
disease, the Board calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  As the Board is taking 
favorable action with regard to this claim, any deficiency 
with the notice requirements set forth in Kent is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate her claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

1.   PTSD, Anxiety Disorder, Residuals of Right Knee Injury, 
and Migraine Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  At 
his February 2007, the appellant withdrew his claims for 
service connection for PTSD, anxiety disorder, residuals of 
right knee injury, and migraine headaches and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does 
not have jurisdiction to review these claims and they are 
dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.

2.  Grave's Disease

The RO denied service connection for Grave's disease in 
September 1993.  The basis of this denial was that that the 
onset of disability was during a period of inactive reserve 
service.  It was noted that at the time of the decision, the 
veteran's service medical records were not yet on file.  At 
that time, there was a July 1991 treatment note that 
addressed symptoms related to possible thyroid disease.  The 
veteran was informed of that decision and she did not file a 
timely appeal.  The September 1993 decision denying service 
connection Grave's disease is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302, 20.1103.

In September 2003, the veteran sought to reopen her claim of 
service connection for Grave's disease.  To reopen the claim, 
the veteran must submit new and material evidence.  See 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Also, when VA receives or associates with the 
claims folder relevant service department records that 
existed, but were not of record, at the time of the initial 
adjudication, VA must reconsider the claim.  38 C.F.R. § 
3.156(c).

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108. 
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Among the new evidence received since the previous rating 
decision is the veteran's active service medical records.  
Application of 38 C.F.R. 3.156(c) therefore mandates that the 
claim be reopened and reconsidered.  Accordingly, the 
petition to reopen the service connection claim is granted.   

As the claim has been reopened, the Board now turns to the 
merits of the claim for service connection for Grave's 
disease.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. 
§ 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders. 38 
C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran's service personnel records reflect five months 
of foreign service and active duty in support of Operation 
Desert Shield/Storm from November 1990 to April 1991.  Her 
awards include the Southwest Asia Service Medal.  Therefore, 
she is a "Persian Gulf veteran" (i.e., had active military 
service in the Southwest Asian Theater of operations during 
the Gulf War) as defined by 38 C.F.R. § 3.317.

The record shows assessment of Grave's disease and 
hypothyroidism.  However, the very essence of a claim 
concerning an undiagnosed illness is that there is no 
diagnosis to account for the symptomatology.  Moreover, the 
VA Secretary has not, to date, determined that Grave's 
disease warrants a presumption of service connection.  
Therefore, the Board finds that, under either the prior or 
revised criteria of 38 C.F.R. § 3.317, the veteran's claim 
for service connection for Grave's disease due to an 
undiagnosed illness clearly must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection for Grave's disease is also not warranted 
on a direct basis.  Service medical records are silent for 
any complaints of Grave's disease and the examination report 
at service discharge noted a normal endocrine system 
evaluation.  The first indication of a disability was July 
1991 when hyperthyroidism was noted.  However, this was not 
during a period of active duty.  Furthermore, there is no 
competent medical opinion which relates current disability to 
service.  Accordingly, service connection for Grave's disease 
on this basis is unwarranted.  

In adjudicating this claim, the Board has assessed the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board finds the veteran is competent to attest to her 
symptoms. Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, she is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because she does not have the requisite 
medical expertise. See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In sum, the preponderance of the evidence is against finding 
that the veteran has Grave's disease related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

3.  Chronic Fatigue Syndrome 

In this case, while a June 2003 note and a treatment record 
on the same day from J.D. Kriseman, D.O. noted that the 
veteran suffered from chronic fatigue syndrome, the April 
2004 VA examination report noted that the veteran's symptoms 
did not meet the criteria of chronic fatigue syndrome and 
that her fatigue was most likely residuals of Grave's 
disease.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination report is more 
probative than Dr. Kriseman's isolated finding in June 2003.  
The April 2004 VA examination report is more contemporaneous 
and was done in conjunction with a complete examination of 
the veteran.  Additionally, while other records from Dr. 
Kriseman noted fatigue, there is no other competent medical 
evidence in the record of chronic fatigue syndrome except for 
Dr. Kriseman's notation in June 2003.  Therefore, the Board 
finds the VA examination report is more probative than the 
one time notation by Dr. Kriseman.  A preponderance of the 
evidence is against a finding that the veteran currently has 
chronic fatigue syndrome.   

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Also, as her 
fatigue has been attributed to Grave's disease, it does not 
meet the criteria as an undiagnosed illness.  Therefore, 
service connection is not warranted.   

The Board finds the veteran is competent to attest to her 
symptoms. Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, she is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because she does not have the requisite 
medical expertise. See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In sum, the preponderance of the evidence is against finding 
that the veteran has chronic fatigue syndrome related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Fibromyalgia 

The problem in this case is also that the veteran does not 
have a current diagnosis of fibromyalgia.  While a June 2003 
note and a treatment record on the same day from Dr. Kriseman 
noted that the veteran suffered from fibromyalgia, the April 
2004 VA examination report noted the veteran did not meet the 
criteria for a diagnosis of fibromyalgia.  

Using the standard discussed supra, the Board finds that the 
VA examination report is more probative than Dr. Kriseman's 
isolated finding in June 2003.  The April 2004 VA examination 
report is more contemporaneous and was done in conjunction 
with a complete examination of the veteran.  Additionally, 
there is no other competent medical evidence in the record of 
a disability.  Therefore, the Board finds the VA examination 
report is  more probative than the one time notation by Dr. 
Kriseman.    A preponderance of the evidence is against a 
finding that the veteran currently has fibromyalgia.  

While 38 C.F.R. § 3.317 provides that fibromyalgia is a 
qualifying chronic disability, the veteran does not have a 
diagnosis of such.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  

The veteran is competent to attest to her symptoms. Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical expertise. 
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran has fibromyalgia related to service.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

5.  Sinusitis/Rhinitis

The April 2004 VA examination as well as various treatment 
records showed a diagnosis of chronic sinusitis/rhinitis.  
However, the very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis to account 
for the symptomatology.  Moreover, the VA Secretary has not, 
to date, determined that sinusitis/rhinitis warrants a 
presumption of service connection.  Therefore, the Board 
finds that, under either the prior or revised criteria of 
38 C.F.R. § 3.317, the veteran's claim for service connection 
for sinusitis/rhinitis due to an undiagnosed illness clearly 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Service connection for sinusitis/rhinitis is not warranted on 
a direct basis.  Service medical records are silent as to any 
complaints or findings of sinusitis/rhinitis.  The 
examination at service discharge noted a normal sinus 
evaluation.  Also, on the Report of Medical History at the 
time, as to the question of have you ever had or have you now 
sinusitis, she indicated no.  The first indication of a 
disability in the record is not until February 1995 which is 
nearly 4 years after service discharge.  Such a lapse in time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Furthermore, there is no competent medical 
opinion which relates current disability to service.  
Accordingly, service connection for arthritis/rhinitis on 
this basis is unwarranted.  

While the veteran has been afforded an examination for her 
disability, it did not address the etiology of it.  However, 
the Board declines to obtain a medical nexus opinion because 
there is no evidence of pertinent disability in service or 
for nearly four years following service.  Thus, while there 
is a current diagnosis of sinusitis/rhinitis, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the first suggestion of pertinent disability 
several years after active duty, relating sinusitis/rhinitis 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A.
The veteran is competent to attest to her sinusitis/rhinitis 
symptoms. Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, she is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because she does not have the requisite 
medical expertise. See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In sum, the preponderance of the evidence is against finding 
that the veteran has sinusitis/rhinitis related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to service connection for PTSD is dismissed.

The appeal as to service connection for anxiety disorder is 
dismissed.  

The appeal as to service connection for residuals of right 
knee injury is dismissed.

The appeal as to service connection for migraine headaches is 
dismissed. 

New and material evidence has been received to reopen a claim 
for entitlement to service connection for Grave's disease.

Service connection for Grave's disease as a qualifying 
chronic disability under 38 C.F.R. § 3.317 is denied.

Service connection for chronic fatigue syndrome as a 
qualifying chronic disability under 38 C.F.R. § 3.317 is 
denied.

Service connection for fibromyalgia as a qualifying chronic 
disability under 38 C.F.R. § 3.317 is denied.

Service connection for sinusitis, rhinitis as a qualifying 
chronic disability under 38 C.F.R. § 3.317 is denied. 


REMAND

The Board finds that another examination is warranted for the 
issue of service connection for polyarthralgia.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The record includes 
treatment records from J.D. Kriseman, M.D. dated in 2003 
noting treatment for arthralgia; the April 2004 VA 
examination report noting a diagnosis of polyarthralgia due 
to degenerative joint disease of the hands and knees; March 
2005 records from M. Greenberg, M.D. noting x-rays of both 
hands were normal; and a February 2007 letter from J. Houri, 
M.D. noting that he did not find any evidence of a definitive 
arthritic condition.  Another examination is thus necessary 
to decipher these inconsistent diagnoses of the veteran's 
hands. 

Accordingly, the case is REMANDED for the following action:


1.	Schedule the veteran for a VA examination 
to determine the nature and etiology of 
any polyarthralgia.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination. The examiner should 
determine whether the veteran has 
polyarthralgia and should address any 
opposing evidence in the record.  If such 
a disability is diagnosed, the examiner 
should opine as to whether there is a 50 
percent probability or greater that 
polyarthralgia is related to service.  
The examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

2.	The RO should readjudicate the issue.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


